Citation Nr: 0316323	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-03 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for mechanical low back 
pain with degenerative changes, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
RO that, among other things, denied a claim of entitlement to 
an increased rating for mechanical low back pain with 
degenerative changes.

In accordance with the veteran's request, a hearing at the RO 
was scheduled in November 1998; however, in a statement 
received from her representative in November 1998, her 
representative indicated that the veteran wished to cancel 
her hearing at the RO.  The veteran, however, did testify at 
a hearing at the RO before a member of the Board in January 
2001.

Previously, this case was before the Board in March 2001 when 
it was remanded for additional development.


FINDING OF FACT

The veteran's mechanical low back pain with degenerative 
changes is manifested by pain, loss of motion, and 
fatigability, but the veteran does not experience adverse 
neurological involvement or functional loss that equates to 
severe intervertebral disc syndrome (IVDS); mechanical low 
back pain with degenerative changes is not manifested by any 
incapacitating episodes of IVDS, neurologic impairment, 
weakness, or incoordination, or demonstrable deformity of a 
vertebral body.




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's mechanical low back pain with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a (Diagnostic Code 
5293) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2002).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

The RO has evaluated the veteran's service-connected 
mechanical low back pain with degenerative changes as 
20 percent disabling under 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2002).  Under Diagnostic Code 5293, a 20 percent 
rating is warranted for moderate IVDS with recurring attacks.  
A 40 percent evaluation is warranted for severe IVDS 
involving recurring attacks with intermittent relief.  A 60 
percent evaluation is warranted for pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating IVDS under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002).  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the record reflects that the veteran's 
claim was considered under the new schedular criteria in the 
December 2002 supplemental statement of the case (SSOC), and 
the veteran was provided by the Board in a letter in March 
2003 with the text of the amended regulation.  Accordingly, 
there is no prejudice to the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993), and in light of Karnas, the Board 
will proceed to analyze the veteran's claim under both sets 
of criteria to determine if one is more favorable to the 
veteran.

The amended criteria direct that IVDS be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The new criteria provide for a 40 percent 
disability rating where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is for consideration where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54,349.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Furthermore, when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

Additionally, given the 20 percent disability rating assigned 
for the low back disability, the veteran will only be 
entitled to a higher rating under other potentially 
applicable Diagnostic Codes if she has a fracture with cord 
involvement requiring long leg braces or is bedridden (100 
percent), or a fracture of the vertebra without cord 
involvement but leading to abnormal mobility requiring a neck 
brace (60 percent), (Diagnostic Code 5285); complete 
ankylosis of the spine at a favorable angle (60 percent), 
(Diagnostic Code 5286); ankylosis of the lumbar spine at a 
favorable angle (40 percent), or ankylosis of the lumbar 
spine at an unfavorable angle (50 percent), (Diagnostic Code 
5289); severe limitation in the range of motion of the lumbar 
spine (40 percent), (Diagnostic Code 5292); or lumbosacral 
strain with listing of the whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion (40 percent) (Diagnostic Code 5295).  38 C.F.R. 
§ 4.71a (2002).

Historically, by rating action of January 1993, the RO 
granted service connection for mechanical low back pain of 
the lumbar spine and assigned a 10 percent rating under 
38 C.F.R. § 4.71a (Diagnostic Code 5294).  

When examined by VA in October 1997, the veteran complained 
of chronic low back pain.  She described a persistent 
burning, stinging pain running down both legs.  The veteran 
also noted that the low back pain was constant, but shooting 
pain came and went after prolonged sitting or standing, and 
with household chores such as doing dishes or mopping.  Range 
of motion of the spine revealed 105 degrees of flexion, 30 
degrees of extension, and 30 degrees of lateral bending 
bilaterally.  X-rays of the lumbosacral spine were normal.  
Neurologic examination was within normal limits.  The 
diagnoses included degenerative arthritis of the lumbosacral 
spine.  

Thereafter, by a December 1997 rating action, the RO 
increased the rating for service-connected low back 
disability from 10 to 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  The RO also re-characterized it as 
mechanical low back pain with degenerative changes, and noted 
that the service-connected low back disability was previously 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5294.

When examined by VA in May 1998, the examiner noted that a 
review of the file revealed the veteran's neurologic 
evaluation included multiple laboratory findings that were 
nondiagnostic as well as magnetic resonance imaging (MRI) and 
magnetic resonance angiography of her head and neck, which 
were also read as within normal limits, failing to explain 
the veteran's complaints of headaches or dizziness.  At the 
examination, the veteran complained of chronic low back pain.  
Range of motion of the spine revealed 100 degrees of flexion 
with pain at 90 degrees and 20 degrees of lateral flexion 
without pain, bilaterally.  Neurologic examination was within 
normal limits.  The diagnoses included chronic low back pain 
with evidence of degenerative changes possibly due to 
previous trauma, and dizziness and headaches of unclear 
etiology.

The veteran submitted lay statements, dated in January 2001, 
from her husband, mother, aunt, and a friend.  Such 
statements attest, in pertinent part, to the veteran having 
had chronic complaints of back pain since the early 1990s.  

The veteran also submitted a copy of an employer's record 
documenting the amount of sick hours she used in 2000, 2001, 
and 2002.

VA outpatient treatment records, dated from March 1995 to May 
2001, were received in July 2001.  These records indicate 
that the veteran was treated for complaints of low back pain.  
These records also include a September 1999 MRI of the lumbar 
spine reflecting a normal study.  March 2001 VA x-rays of the 
lumbosacral spine were normal.  In May 2001, the impression 
was lumbar muscle spasms and normal lumbar MRI. 

Private treatment records were received in August and 
September 2001.  These records indicate that Dr. R.M treated 
the veteran.  As reported at her January 2001 hearing, a 
January 2001 CT of the lumbar spine revealed mild 
degenerative changes at L5-S1.  Otherwise, the CT scan was 
normal.  

When the case was before the Board in March 2001, the Board 
noted that, when the veteran testified at a hearing in 
January 2001, she indicated that her low back problems had 
worsened since the most recent VA examination.  Given the 
veteran's argument that she experienced chronic low back 
pain, numbness, and radiating pain, further evidentiary 
development was required.  This was so because the criteria 
for rating disc disease are, at least in part, based on loss 
of range of motion, and, therefore, required application of 
38 C.F.R. §§ 4.40, 4.45.  VAOPGCPREC 36-97 (Dec. 12, 1997).

In its March 2001 remand, the Board also noted the 
significance of the rule as enunciated in VAOPGCPREC 36-97 
was that VA had a duty to determine whether the joint in 
question exhibited weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint was 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2002).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  DeLuca, supra.  
Presumably, this means that, in a case where the rating is 
set in accordance with Diagnostic Code 5293, an examiner must 
equate functional losses due to pain, etc., to the sort of 
debility contemplated by the criteria in Diagnostic Code 
5293.  See VAOPGCPREC 36-97.  Such evidence had not been 
previously obtained in the development of the veteran's case.  
The Board found that the May 1998 VA examination report was 
inadequate for rating purposes because the examiner did not 
undertake such a DeLuca-type assessment.  Therefore, the 
Board remanded the case in March 2001 for new VA neurologic 
and orthopedic examinations to assess the severity of the 
veteran's service-connected mechanical low back pain with 
degenerative changes.  These examinations were conducted in 
October and November 2001.

At an October 2001 VA neurological examination, the veteran 
reported that she worked at FedEx, where she moved 75-pound 
boxes over a ramp.  She stated that sometimes her back hurt 
because of pushing the 75-pound boxes.  The veteran used 
Naproxen for back pain.  Examination revealed that the 
veteran came in without the use of supportive devices.  Motor 
examination showed that she had a narrow-based gait.  She 
walked slightly stiff-legged with a slightly odd walk, and 
she kept her right leg slightly more stiffened as she walked.  
She had a normal associated arm swing.  She had a normal 
muscle bulk in the upper and lower extremities that was 
symmetrical.  Upper and lower extremities had normal tone.  
She was able to bend forward to 90 degrees.  She had no 
complaint of back pain on general range of motion.  She had 
negative straight leg raise examination.  She could come up 
on the balls of her heels and lift her toes up off the floor 
and take a few steps without difficulty.  It was noted that 
she was able to remove and replace her shoes and socks 
without difficulty.  Cerebellar examination was normal.  
Sensory examination was intact.  The examiner noted that the 
examination was conducted to determine whether there were 
possible neurological findings related to the veteran's 
chronic complaints of low back pain.  The examiner opined 
that the examination did not show any such neurological 
deficit.  The examiner opined that the veteran's complaints 
by review of the claims file were more like a mechanical low 
back pain.

At a November 2001 VA orthopedic examination, the veteran 
complained of significant low back pain and loss of bladder 
control due to back pain.  She reported that most of her pain 
was in the lower back, although she did complain of some 
tingling in the right leg.  She denied any weakness or 
numbness in the right lower extremity.  She reported the 
frequency of her symptoms occurred daily and increased with 
activity.  She denied any muscle spasm, weakness, or other 
neurologic characteristics of her pain.  Physical examination 
revealed that the veteran was obese and in no acute distress.  
She walked with a normal gait.  She was able to toe and heel 
walk without difficulty.  Examination of the lumbar spine 
revealed the veteran had tenderness in the midline but no 
paraspinous tenderness.  She was nontender over the 
sacroiliac joints.  Range of motion was extension to 20 
degrees, with pain beginning at 10 degrees.  She had 90 
degrees of forward flexion, without pain.  Right and left 
lateral bending was to 30 degrees, without pain.  She had 
rotation of 85 degrees to the right and left, without pain.  
Sensation was normal in all dermatomes tested.  No decreased 
sensation in the lower extremities was noted.  X-rays 
revealed good maintenance of the disc spaces and no 
degenerative changes were noted.  The impression was 
mechanical low back pain.  The examiner opined that the 
veteran's back pain was mechanical in nature and likely 
secondary to obesity, weak abdominal musculature, and tight 
hamstrings.  The veteran did have some fatigability but she 
had no objective evidence of sciatic pain or other radicular 
signs or symptoms.  Again, the examiner noted that the degree 
of motion at which the veteran's pain began was approximately 
10 degrees of extension, but the remainder of range of motion 
was pain free.  The veteran had reported difficulty 
performing any activities of daily living secondary to her 
pain, although objective functional impairment indicated that 
she could walk one flight of stairs or half a mile before 
stopping.  The examiner did not detect any objective evidence 
of incoordination.  The veteran did have pain due to repeated 
flare-ups, which were from repeated bending, extension, and 
lateral bending.  The examiner further opined that the 
veteran's bladder incontinence was not related in any way to 
the veteran's back pain.  Finally, the examiner opined that 
the veteran did not have objective signs of radicular 
symptoms, sciatica, weakness, or numbness; therefore, the 
veteran did not have any objective clinical or subjective 
signs of radiculopathy. 

With respect to the former rating criteria of Diagnostic Code 
5293, the evidence of record demonstrates that the veteran's 
disability picture for her service-connected mechanical low 
back pain with degenerative changes more nearly approximates 
the criteria for a 20 percent rating than that for a higher 
rating.  In other words, the evidence of record does not 
disclose problems tantamount to severe or pronounced IVDS.  
In this regard, the Board notes that while the veteran 
reports constant low back pain and has a January 2001 private 
CT scan evidence of degenerative changes, the October 2001 VA 
neurologic examiner has indicated that her pain symptoms in 
fact do not have a neurologic basis, and that the veteran has 
no neurologic impairment associated with her service-
connected low back disability.  The Board notes that both the 
October 2001 and November 2001 VA examiners found that 
examination of the veteran did not show any neurological 
deficit.  The record does show, however, the veteran has had 
flare-ups and fatigability but she had no objective evidence 
of radicular symptoms, sciatica, weakness, numbness, or any 
objective clinical or subjective signs of radiculopathy.  
Furthermore, while VA examination and treatment records show 
the veteran's complaints of low back pain, there is no 
evidence in the record that suggests any adverse neurological 
symptomatology with recurring attacks.  In fact, the 2001 VA 
examinations failed to disclose any neurological 
abnormalities related to the service-connected low back 
disability.  Therefore, the Board does not find that the 
veteran's functional losses equate to the debility 
contemplated by a higher rating for IVDS.  VAOPGCPREC 36-97 
(Dec. 12, 1997). 

In sum, in light of the evidence demonstrating the absence of 
neurological impairment associated with the veteran's 
mechanical low back pain with degenerative changes, as well 
as the evidence showing pain that is no more than moderate in 
nature, and which is productive in any event of no more than 
moderate loss of lumbar spine motion, the Board concludes 
that evidence does not demonstrate that the veteran 
experiences severe or pronounced IVDS, or disability 
tantamount thereto.  Therefore, an increased rating under the 
former criteria of Diagnostic Code 5293 is not warranted.   

Whether evaluating the veteran's service-connected mechanical 
low back pain with degenerative changes under Diagnostic Code 
5285, 5286, 5289, 5292 or 5295, a higher rating is not 
warranted.  The Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis of the lumbosacral 
spine.  (Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the 
absence of ankylosis, the Board may not rate the veteran's 
service-connected low back disability as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  Consequently, a rating 
higher than 20 percent is not warranted for the veteran's 
service-connected low back disability under either Diagnostic 
Code 5286 or Diagnostic Code 5289.

The Board also considers the appropriateness of evaluating 
the veteran's service-connected low back disability under 
Diagnostic Code 5285.  There is no suggestion in the record, 
however, that the veteran had ever fractured a vertebra.  
Furthermore, the veteran's service-connected low back 
disability does not contemplate either neck involvement or 
involvement to the extent contemplated by a 100 percent 
rating under Diagnostic Code 5285, such as cord involvement 
requiring long leg braces.  In fact, at all of the 
aforementioned VA examinations, the veteran was able to bend 
her back.  Consequently, a higher rating is not warranted for 
the veteran's service-connected low back disability under 
Diagnostic Code 5285.

The Board also finds that there was no evidence that the 
veteran had symptoms that were productive of disability that 
would warrant a rating higher than 20 percent under 
Diagnostic Code 5295.  There was evidence of no more than 
moderate limitation of lumbar motion.  In short, the evidence 
did not show that the veteran experiences listing of the 
whole spine, positive Goldthwaite's sign, or marked 
limitation of forward bending suggestive of "severe" strain.  
In fact, October and November 2001 VA examiners reported no 
adverse neurological involvement, postural abnormalities, or 
fixed deformity.  Although the veteran has some loss of 
motion, she does not experience these problems with abnormal 
mobility on forced motion or muscle spasms.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Additionally, for the reasons 
already enunciated, the frequency of flare ups and the pain 
she experiences do not create disability tantamount to the 
sort of problems contemplated by the 40 percent rating under 
Diagnostic Code 5295.  Consequently, a higher rating is not 
warranted for the veteran's service-connected low back 
disability under Diagnostic Code 5295.

As for Diagnostic Code 5292, the Board notes that range of 
motion studies at the veteran's October 2001 VA examination 
revealed forward flexion to 90 degrees and extension to 
20 degrees with pain beginning at 10 degrees.  Significantly, 
however, the veteran's limitation of motion has not been 
characterized as "severe," and her functional impairment does 
not rise to that level.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Therefore, based on the objective clinical 
findings that the low back disability does not result in 
sufficiently reduced limitation of motion, a higher 
evaluation is not warranted under Diagnostic Code 5292.  Id.  

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion, and disc syndrome, it 
should be pointed out that each of these sets of criteria 
overlap as to the manifestations to be evaluated (for 
example, limitation of motion of the back, and functional 
loss due to pain are to be considered under each diagnostic 
code.)  See VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, as 
no separate and distinct disabilities are shown, assignment 
of separate ratings for the various manifestations of the 
veteran's low back disability is precluded by the rule 
against pyramiding.  38 C.F.R. § 4.14 (2002).  Nevertheless, 
the functional loss due to pain has been considered in 
arriving at the current evaluation.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 202.

Turning to the amended criteria of Diagnostic Code 5293, 
there is no evidence of any incapacitating episodes, as 
contemplated under the explanatory notes, to warrant the 
assignment of a 40 percent evaluation.  The record is devoid 
of any VA or private medical evidence demonstrating that the 
veteran has been prescribed bed rest at any time for her 
service-connected mechanical low back pain with degenerative 
changes, and the veteran does not contend that she has been 
prescribed bed rest.  In the absence of objective evidence of 
the required incapacitating episodes, there is no basis for 
the assignment of an increased rating under the amended 
criteria of Diagnostic Code 5293.

The amended criteria also require that VA consider an 
alternative basis for an increased evaluation based on the 
chronic orthopedic and neurologic manifestations of the 
veteran's IVDS.  In regard to the veteran's orthopedic 
manifestations the Board has already considered other 
possible diagnostic codes for application in its discussion 
of an increased evaluation under the prior regulations.  As 
shown by the analysis above, there is no basis to assign an 
increased evaluation under another diagnostic code for the 
veteran's orthopedic manifestations.

As to a possible increased evaluation for the veteran's 
neurologic signs and symptoms, the evidence recited above has 
shown that there is no documented, objective neurological 
symptoms such as to warrant consideration of a disability 
rating for disabilities of the peripheral nerves under 
Diagnostic Codes 8510-8719.  38 C.F.R. § 4.124a (2002).  The 
veteran has occasionally complained of numbness and tingling 
affecting her right lower extremity.  Nevertheless, multiple 
VA examinations have consistently demonstrated the absence of 
any lower extremity weakness or sensory changes, and have 
indicated that the veteran in fact has no evidence of 
neurological impairment, let alone one associated with her 
service-connected low back disability.  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in her hearing 
testimony, written statements to the RO, and lay statements 
from her family and a friend attesting to the symptoms 
associated with the low back.  While a lay witness can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his or her belief as to its current 
severity under pertinent rating criteria or the nature of the 
service-connected pathology is not probative evidence because 
only someone qualified by knowledge, training, expertise, 
skill, or education, which the veteran is not shown to 
possess, may provide evidence requiring medical knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Although the veteran has expressed her belief that her 
service-connected mechanical low back pain with degenerative 
changes warrants a higher rating than the 20 percent rating 
assigned, suggesting a claim for an extraschedular 
evaluation, there is no indication that problems she 
experiences present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that the 
disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The Board has also 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date, (with 
exceptions not pertinent here).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim for an 
increased rating and of the elements necessary to be granted 
the benefit sought.  Initially, the RO notified the veteran 
in August 1998, by rating action and a letter, of the denial 
of an increased rating, and the bases for the decision.  In 
response to her notice of disagreement, the RO issued the 
veteran a statement of the case (SOC) in December 1998 that 
addressed the entire development of her claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the 
increased rating claim, and discussed the application of the 
evidence to the veteran's claim.  

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating IVDS under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002).  The record reflects that the 
veteran's claim was considered under the new schedular 
criteria in the December 2002 SSOC, and the veteran was 
provided with the text of the amended regulation by the Board 
in March 2003.  

In considering the VCAA, the Board remanded the veteran's 
claim in March 2001.  Such development included directing the 
RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claim as well as 
obtaining a medical opinion.  Furthermore, the RO wrote to 
the veteran in May 2001 and informed her of the VCAA and of 
VA's duty to assist her in the development of her claim.  The 
need for specific evidence from the veteran was discussed and 
the veteran was informed that she could request assistance in 
obtaining any outstanding evidence.

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove her claim.  She also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of her claim, the type of evidence needed to 
prove her claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  

In addition, the Board notes that the VCAA notification 
letter sent to the veteran in May 2001 complied with the 
recent holding of Disabled Am. Veterans, v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV) with regards to 
the veteran's claim of entitlement to an increased rating.  
In DAV, the Federal Circuit held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid to the extent it provided a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which allows a claimant one year to 
submit evidence.  In this case, a letter informing the 
veteran of the VCAA was sent to the veteran by the RO, not 
the Board, in May 2001.  Such document as well other letters 
and SSOCs sent by the RO collectively show that the RO 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Given that it does not appear that 
the veteran has any further pertinent evidence to submit as 
to the issue, adjudication of her claim by the Board is 
proper.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
her claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to her claim, 
including her VA treatment records and private medical 
records.  The veteran also provided testimony at a personal 
hearing in January 2001.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in October 1997, May 1998, October 2001, and 
November 2001, and VA examiners provided findings regarding 
the severity of the veteran's service-connected low back 
disability.  An additional examination or medical opinion 
being unnecessary, the Board finds that the RO has satisfied 
the duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing her claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support her contentions, other than that already requested of 
her.  In fact, the veteran submitted a statement in December 
2002 indicating that she had reviewed the December 2002 SSOC 
and did not have additional evidence to submit.  Her 
representative also has affirmatively noted that the veteran 
has no further evidence to offer as evidenced in a statement 
the representative submitted in February 2003.  Specifically, 
the representative indicated that a review of the evidence of 
record reflects that the RO had complied with the Board's May 
2001 remand, the RO had completed all required development, 
and that the instant appeal is fully developed and ready for 
the Board's review.  Moreover, the Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  




ORDER

An increased rating for mechanical low back pain with 
degenerative changes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

